Citation Nr: 0612222	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In February 2006, the appellant appeared and 
testified at a hearing held in San Antonio, Texas, before the 
undersigned.  A transcript of that hearing is of record.  At 
that hearing, it was determined that the record in this 
appeal would be held open for 60 days in order for the 
appellant to obtain and submit medical evidence supporting 
his contentions that the service-connected PTSD either 
directly caused or aggravated his current hypertension.  
Shortly after the expiration of that 60-day deadline, new 
evidence in the form of a VA outpatient report dated in March 
2006 was received at the Board with a waiver of the 
appellant's right to have the RO initially review and 
consider this new evidence.  The Board accepts this new 
evidence in connection with the present appeal.  


FINDINGS OF FACT

1.  Hypertension was not present during the appellant's 
active service or for many years afterward.  

2.  The appellant's current hypertension is not shown by 
competent medical evidence to be etiologically related to 
service, including proximately caused by or aggravated by the 
service-connected PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not 
established.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letter addressed to the appellant by VA dated August 26, 
2003.  In that letter, VA specifically informed the appellant 
of the current status of his claim, and of what the evidence 
must show in order to support the claim for direct service 
connection.  The appellant was also asked to inform VA of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board concludes that the veteran was aware that 
he should submit any pertinent evidence in his possession.  
Moreover, at the February 2006 hearing, the representative 
clearly already knew, and it was explained to the appellant, 
what evidence was needed to support this claim, including the 
contentions that the appellant's hypertension was the direct 
result of, or aggravated by, the service-connected PTSD; and 
as previously noted the record was held open for 60 days in 
order for the appellant to obtain and submit this medical 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to five elements of a service connection 
claim.  Those five elements are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

Moreover, the service medical records and extensive 
postservice VA medical records have also been obtained and 
reviewed in connection with this appeal, and a VA medical 
examination was conducted.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The representative 
specified at the February 2006 hearing that VA had already 
obtained all pertinent medical records in support of this 
claim, other than the medical evidence which the appellant 
under took to obtain and submit within 60 days of that 
hearing.  With the recent submission of the VA records, the 
appellant did not request additional time to submit any other 
records.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Veteran Court has also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006)(VA must provide affirmative notification to the 
claimant prior to the initial decision in the case).  The 
Court further held in Pelegrini that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Pelegrini, 18 Vet. App. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2002.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
by the RO in November 2004 after the final VCAA letter was 
issued in August 2003.  Thereafter, the appellant undertook 
at the February 2006 hearing to obtain and submit additional 
medical evidence to support his claim, and he has waived his 
right to have the RO initially consider this new evidence.  
The present decision by the Board therefore represents, with 
the appellant's consent, the only adjudication of this claim 
based upon a review of all of the relevant evidence of 
record.  There is no indication or reason to believe that 
that the ultimate decision of the originating agency on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a 
hypertensive cardiovascular disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the service medical records are devoid 
of complaints, treatments, findings, or diagnoses indicative 
of chronic hypertension during the appellant's active service 
from 1969 to 1971.  All blood pressure readings obtained from 
the appellant during service were within normal limits.  
Hypertension was initially diagnosed by VA in 2001, 
approximately 30 years after service.  Although the appellant 
has contended that hypertension was diagnosed earlier, he has 
not submitted medical evidence of this, and he concedes that 
he did not receive medical treatment for hypertension until 
2001.  Extensive VA medical records reflect ongoing 
treatments for hypertension since 2001, but there is no 
medical evidence of record indicating that hypertension was 
incurred in service.  

Service connection has been established for PTSD, currently 
rated 70 percent disabling.  The appellant contends that his 
hypertension was either directly caused by or aggravated by 
the service-connected PTSD.  However, the current record does 
not reflect competent medical evidence to support these 
contentions.  A VA physician and medical examiner who saw the 
appellant in April 2003 reported that it was unlikely that 
his hypertension was secondary to his PTSD.  According to the 
appellant's testimony at the February 2006 hearing, the only 
person to tell him that there could be a relationship between 
his PTSD and hypertension was his counselor at the Vet 
Center, a social worker rather than a medically-trained 
health care professional.  As laypersons without medical 
training or expertise, the appellant and his social worker 
are not competent to express an opinion on essentially 
medical questions.  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

At his travel Board hearing, the appellant's representative 
also mentioned that the appellant had an article from the VA 
website on primary care of PTSD and its effects on health, 
which indicated a vulnerability to hypertension and 
arteriosclerotic heart disease.  Generally, medical treatise 
evidence that simply provides speculative generic statements 
not relevant to a veteran's particular claim is insufficient 
to establish service connection by means of such evidence.  
See Wallin v. West 11 Vet. App. 509, 514 (1998).  Instead, 
standing alone, the evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based on objective facts.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  Even assuming for discussion purposes 
that the referenced VA website information could be 
considered in the nature of medical treatise evidence, there 
is no indication that such information would provide the 
requisite degree of certainty of a causal medical 
relationship between PTSD and hypertensive disease in this 
case. 

As previously mentioned, at the February 2006 hearing, the 
appellant undertook to obtain and submit medical evidence to 
support his contentions.  The evidence received since the 
hearing consists of a VA outpatient treatment record dated in 
March 2006, which reflects a clinical assessment of 
hypertension, poorly controlled.  This medical record also 
includes a comment by the appellant to his treating physician 
that, although he takes all of his medications as prescribed, 
he stays aggravated.  There is no statement or opinion by the 
treating physician indicating that the appellant's 
hypertension was either directly caused by, or aggravated by, 
the service-connected PTSD.  Information recorded by medical 
professionals, unenhanced by any additional medical comment, 
is not competent medical evidence.  A bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Competent medical evidence exists only where the 
precise language of the notations suggests that the medical 
professionals filtered, enhanced, or added medico-evidentiary 
value to the lay history through their medical expertise.  
Id., at 409.  

In the absence of such competent medical evidence to support 
and corroborate the appellant's contentions, a preponderance 
of the evidence is unfavorable to the claim, and the present 
appeal will be denied.  The veteran, of course, may apply to 
reopen his claim at any time with new and material evidence, 
especially medical evidence of a causal relationship between 
his hypertension and PTSD, since this is the missing element 
in his claim.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


